Sherry Radack                                                                    Christopher a. Prine
Chief Justice                                                                    Clerk of the Court


Terry Jennings                                                                   Janet Williams
Evelyn Keyes                                                                      Chief Staff Attorney
Laura Carter Higley
                                                                                 Phone: 713-274-2700
Jane Bland
Michael Massengale
                                        Court of Appeals                         Fax:   713-755-8131
Harvey Brown
Rebeca Huddle
                                            First District                       www.txcourts.gov/1stcoa.aspx
Russell Lloyd                              301 Fannin Street
Justices
                                     Houston, Texas 77002-2066

                                               June 05, 2015

  Vaughn Monroe
  #09931-018
  P.O. Box 879
  Federal Medical Center - Devens
  Ayer, MA 01432

  RE:        Court of Appeals Number: 01-14-00943-CR
             Trial Court Case Number: 1445412

   Style: Vaughn Monroe v. The State of Texas

   This is to acknowledge your communication received May 14, 2015, with reference to your
   direct appeal. Please be advised that the current status ofyour appeal is:

    1.     Was dismissed.

   2.      Enclosed is a copy of the Opinion in your appeal.
   3.      Our records indicate that the mandate issued on May 8, 2015.


                                                          Very truly yours,




                                                          Christopher A. Prine
                                                          Clerk of the Court
Opinion issued February 24, 2015




                                       In The

                               Court of Sppeafa
                                      For The

                          Jftrat ©fetrtct of Cexa*

                               NO. G1-14-00943-CR



                        VAUGHN MONROE, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                              Harris County, Texas
                          Trial Court Case No. 1445412



                          MEMORANDUM OPINION


      Appellant, Vaughn Monroe, was previously convicted of the offense of

aggravated sexual assault of a child, which carries with it a requirement to register
                                         MANDATE


                                     Court of Appeal*
                                Jfirtft JBfetrttt of Cexasf
                                     NO. 01-14-00943-CR


                               VAUGHN MONROE, Appellant

                                                V.


                              THE STATE OF TEXAS, Appellee

     Appeal from the 232nd District Court of Harris County. (Tr. Ct. No. 1445412).

TO THE 232ND DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 24th day of February, 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:

         The cause heard today by the court is an appeal from the judgment signed by
         the court below on October 21, 2014. After inspecting the record of the
         court below, it is the opinion of this Court that it has no jurisdiction over the
         appeal. It is therefore CONSIDERED, ADJUDGED, and ORDERED
         that the appeal be dismissed.

         The Court orders that this decision be certified below for observance.


         Judgment rendered February 24,2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and Huddle.